This action was brought by appellee to recover two lots in the town of Gonzales, which it was agreed were parts of a grant made to that town by the State of Coahuila and Texas.
In support of this title he read the original application of J.B. Patrick to the alcalde of the town asking that the lots be granted to him as a mechanic under article 36 of the colonization law of March 24, 1825, and also the original grant made to him on that application, which fully states the reason for the grant and contains a declaration that the alcalde was duly commissioned.
These papers bear date October 15, 1834, and the conveyance was in the usual form and authenticated as the law then in force required. The conveyance purports to be the original, and directs that a copy of it be given to the grantee as his evidence of right.
In the brief of counsel it is contended that the court erred in admitting in evidence these papers, but an inspection of the record does not show that any objection was made to their introduction. We do not see, however, that there was any objection to their admission, and if there was it would be unimportant, for in pursuance of a resolution of the city council a deed executed by the mayor to J.B. Patrick for the same lots was read in evidence. That resolution and the deed made under it recognize Patrick's right to the lots under the application and conveyance made on October 15, 1834, and was confirmatory of Patrick's right under them. *Page 188 
Certain entries in a book shown to be an old record of the corporation were read which showed the sale of the lots in question to Patrick, and also the sale of two other lots in the same block to John Sowell, conveyances to these last lots stated to have been made by Patrick, as alcalde, in December, 1833.
The entries in this book were objected to on the ground that the evidence did not show that the book contained the record of the disposition of the lots in the town of Gonzales, and did not show that Patrick ever received a deed. We are not further informed what the book did show. That it was an old record book of the corporation was shown, and the fact that the conveyance to Patrick was made was not disputed, though there was no direct evidence to show that a copy of the original was in fact delivered to him.
Plaintiff proved title under Patrick, and the court instructed the jury to find in his favor, and it is contended that this was error on the ground that there was sufficient evidence tending to show that Patrick had conveyed the lots to John Sowell, through whom defendants claim, to require a submission of the case to a jury on that issue; but we are of opinion that there was no evidence bearing on that issue sufficient to have sustained a verdict in favor of the defendants, and that the court did not err in giving the instruction.
The defendant Jobe pleaded improvements made by him in good faith and a finding on that issue was made in his favor, and the other defendant, Smith, claims that the court erred in refusing to permit him to introduce evidence on a like issue. The bill of exceptions shows that this defendant did propose to introduce some kind of evidence upon that matter, but it was not shown what the evidence was, nor does it show what objection was made to it, and it is well settled that this court can not revise the action of the trial court in rejecting evidence upon such a bill of exceptions. The court should have excluded it, if for no other reason, because this defendant had no pleading raising such an issue.
Jobe's pleadings set up many defenses as well as improvements in good faith, and defendant Smith in addition to the plea of not guilty adopted the pleadings of his codefendant, which so far as the matter of improvements was concerned was but an averment that Jobe had made improvements, and there was no averment that the claimed under Jobe.
The value of improvements awarded to Jobe exceeded the value of the lot as found by the jury; and on this ground the court was asked to adjudge the costs against plaintiff, which was refused, and there was no error in this ruling, for having obtained judgment for the property sued for plaintiff was entitled to costs of suit.
There is no error in the judgment, and it will be affirmed.
Affirmed.
Delivered March 10, 1891. *Page 189